DETAILED ACTION
The following is a Final Office action. In response to Examiner’s communication of 9/24/20, Applicant, on 12/21/20, amended claims 1, 8, and 15. Claims 1-20 are pending in the present application and is under examination on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 USC § 101 rejections of claims 1-20 regarding abstract ideas are withdrawn in light of Applicant’s amendments and explanations.
New 35 USC § 103 rejections of claims 1-20 are applied in light of Applicant’s amendments and explanations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Patent Application Publication Number 2009/0018996 to Hunt et al. (hereafter referred to as Hunt) in view of U.S. Patent Application Publication Number 2015/0310188 to Ford et al. (hereafter referred to as Ford).
As per claim 1, Hunt teaches:
A computer implemented method for analyzing market research data, the method comprising: displaying, using a market research computing device, a live board to a plurality of users via respective user computing devices (Paragraph Number [0124] teaches the analytic platform 100 may support greater insight to users, and provide users with more innovative applications.  The analytic platform 100 may provide a unified reporting and solutions framework, providing on-demand and scheduled reports in a user dashboard with summary views and graphical dial indicators, as well as flexible formatting options. Paragraph Number [0518] teaches the sales performance analyzer may support the end-to-end sales planning and management process, and may include a set of analyses and benchmarks, such as custom geographies, sales planning and tracking, executive dashboards, sales performance, same store sales, projected sales, driver analysis, stakeholder reports, or the like. Paragraph Number [1455] teaches business reporting dashboards and reports may exist for a wide variety of users, such as based on user level of experience, user type, and the like).
wherein the live board includes a plurality of insights (Paragraph Number [0122] teaches the analytic platform 100 may provide innovative solutions to application partners, including on-demand pricing insights, emerging category insights, product launch management, loyalty insights, daily data out-of-stock insights, assortment planning, on-demand audit groups, neighborhood insights, shopper insights, health and wellness insights, consumer tracking and targeting, and the like (See also Paragraph Numbers [1455] and [1457])).
and wherein the at least one insight is a targeted qualitative idea or concept that reveals a marketing related tension or aspiration; (Paragraph Number [0326] teaches the analytic platform 100 may comprise a new product tracking facility. The new product tracking facility may deliver automated tracking of new products on a periodic basis.  The new product tracking facility may include benchmarking metrics of new products versus the category, across retailers, across competitive products, and the like. Paragraph Number [1531] teaches features of the User Interface may include both on-demand and scheduled reports with automated scheduled report delivery; Interactive drill down/up, swap, and pivot Dynamic filter/sort/rank, and attribute filtering; Conditional formatting and highlighting; Unique on-the-fly custom hierarchies and aggregates; Calculated measures and members; Numerous built-in chart types; Integrated alerts, with optional email delivery; Multi-user collaboration and report sharing; Easy-to-use dashboards with summary views and graphical dial indicators; Publish and subscribe to reports and dashboards; and the like).
receiving, at the market research computing device, an input from at least one user of the plurality of users, wherein the input is a selection of a particular insight of the plurality of insights (Paragraph Number [0140] teaches a binary facility 128 may be associated with the data mart 118.  The binary 128 or bitmap index may be generated in response to a user input, such as and without limitation a specification of which dimension or dimensions should be flexible. (See Example found in Paragraph Number [0416] which teaches a user may specify (such as via the user input) that he is interested in the percentage of total sales that are attributed to a particular venue). (see also Paragraph Number [1421])).
updating, using the market research computing device, the live board in real-time based on the received input (Paragraph Number [0230] teaches the map of the interactions (input received/output released) may be part of the general design and must be shared and approved with the other areas of the analytic platform 100. Paragraph Number [0270] teaches the partitioned database may be updated as new data become available.  The update may be made on the fly, at a set interval, or according to some other criteria. Paragraph Number [0328] teaches the consumer tracking and targeting facility enables comprehensive consumer and store models by relying on continuously updated information for up-to-date trend analysis of ethnicity and population. (See Paragraph Number [1206] which teaches that the updates can be displayed as reports on dashboards with summary views). (See also Paragraph Number [0322])).
by causing the live board to display an insight landing page associated with the particular insight selected by the at least one user (Paragraph Number [0121] teaches the analytic platform 100 may leverage approaches to representing and storing the base data so that it may be consumed and delivered in real-time, with flexibility and open integration.  This representation of the data, when combined with the analytic methods and techniques, and a delivery infrastructure, may minimize the processing time and cost and maximize the performance and value for the end user. Paragraph Number [1660] teaches integrate, house and manage user shopper data to provide a comprehensive, real-time environment for shopper insights, analytics and collaboration, integrating billions of basket-level transactions from multiple sources, segments, trips, clusters and other dimensional data, and product, store and household attributes into a platform for action 
Hunt teaches the use of live boards to provide real time information but does not explicitly teach a display of information that is collaboratively altered in real-time which is taught by the following citations of Ford:
wherein the live board provides a single visual view that is shared by and simultaneously displayed to all of the plurality of users such that each user computing device displays the same live board at the same point in time (Paragraph Number [0124] teaches the system may display an exchange, a work stream, a dashboard, a project, a store, or a particular content item to the permissioning user as if the permissioning user were the other user selected by the permissioning user or as if the permissioning user is a member of the selected category of user.  Thus, the permissioning user may see documents as if they were another user, so as to confirm that they have established the desired permissioning before going live with the exchange, project, work stream, or the like.  In effect, in such embodiments the system combines the staging and verification of permissioning into two concepts, with simulated viewing providing verification that is simultaneous with, or proximate in time with, staging.  Paragraph Number [0183] teaches the system may provide for improved connectivity, security, productivity, and the like, as related to a shared collaborative work environment.  Productivity may include the ability to assign and manage document-centric business actions (e.g. e-signature), project task management, and the like, such as to provide more structured document sharing platforms (e.g. more than just email, which may be an ad-hoc communication). The system may provide advanced analytical features to improve productivity, such as audit 
wherein the input causes the live board to display, at the same point in time on each user computing device, the same insight landing page simultaneously to all of the plurality of users in real-time (Paragraph Number [0183] teaches the system may provide for improved connectivity, security, productivity, and the like, as related to a shared collaborative work environment.  Productivity may include the ability to assign and manage document-centric business actions (e.g. e-signature), project task management, and the like, such as to provide more structured document sharing platforms (e.g. more than just email, which may be an ad-hoc communication). The system may provide advanced analytical features to improve productivity, such as audit compliance, document versioning and tracking, document contextualization, historical performance analysis, predictive analytics, task productivity optimization, and the like.  The system may also include social collaborative features to improve interactions within projects, such as improved communications within the workflow, secure project management, tablet-based collaboration, synchronous co-editing, social collaboration, a social layer around business applications, and the like. (See also Examples in Paragraph Number [0185])).

As per claim 8, Hunt teaches:
A market research computing device comprising: a memory device; and a processor communicatively coupled to the memory device, the processor configured to: (Paragraph Number [1802] teaches hardware, software, or any combination of these suitable for a particular application.  The hardware may include a general-purpose computer and/or dedicated computing device.  The processes may be realized in one or more microprocessors, microcontrollers, embedded microcontrollers, programmable digital signal processors or other programmable device, along with internal and/or external memory. It will further be appreciated that one or more of the processes may be realized as computer executable code created using a structured programming language 
The remainder of the claim limitations are substantially similar to the claim limitations presented in claim 1 and are rejected for the same reasons put forth in regard to the limitations put forth in claim 1.
As per claim 15, Hunt teaches:
A non-transitory computer readable medium that includes computer executable instructions for analyzing market research data, wherein when executed by a market research computing device comprising a processor, the computer executable instructions cause the market research computing device to: (Paragraph Number [1802] teaches hardware, software, or any combination of these suitable for a particular application.  The hardware may include a general-purpose computer and/or dedicated computing device.  The processes may be realized in one or more microprocessors, microcontrollers, embedded microcontrollers, programmable digital signal processors or other programmable device, along with internal and/or external memory. It will further be appreciated that one or more of the processes may be realized as computer executable code created using a structured programming language such as C, an object oriented programming language such as C++, or any other high-level or low-level programming language (including assembly languages, hardware description languages, and database 
The remainder of the claim limitations are substantially similar to the claim limitations presented in claim 1 and are rejected for the same reasons put forth in regard to the limitations put forth in claim 1.
As per claims 2, 9, and 16, the combination of Hunt and Ford teaches each of the limitations of claims 1, 8, and 15 respectively.
In addition, Hunt teaches:
further comprising receiving a user input for a new insight (Paragraph Number [0140] teaches a binary facility 128 may be associated with the data mart 118.  The binary 128 or bitmap index may be generated in response to a user input, such as and without limitation a specification of which dimension or dimensions should be flexible. (See Example found in Paragraph Number [0416] which teaches a user may specify (such as via the user input) that he is interested in the percentage of total sales that are attributed to a particular venue). (see also Paragraph Number [1421])).
and adding the new insight to the live board (Paragraph Number [0230] teaches the map of the interactions (input received/output released) may be part of the general design and must be shared and approved with the other areas of the analytic platform 100. Paragraph Number [0270] teaches the partitioned database may be updated as new data become available.  The update may be made on the fly, at a set interval, or according to some other criteria. Paragraph Number [0328] teaches the consumer tracking and targeting facility enables comprehensive consumer and store models by relying on 
As per claims 3, 10, and 17, the combination of Hunt and Ford teaches each of the limitations of claims 1, 8, and 15 respectively.
In addition, Hunt teaches:
further comprising receiving a user input for an existing insight (Paragraph Number [0140] teaches a binary facility 128 may be associated with the data mart 118.  The binary 128 or bitmap index may be generated in response to a user input, such as and without limitation a specification of which dimension or dimensions should be flexible. (See Example found in Paragraph Number [0416] which teaches a user may specify (such as via the user input) that he is interested in the percentage of total sales that are attributed to a particular venue). (see also Paragraph Number [1421])).
and updating the display of the existing insight. (Paragraph Number [0230] teaches the map of the interactions (input received/output released) may be part of the general design and must be shared and approved with the other areas of the analytic platform 100. Paragraph Number [0270] teaches the partitioned database may be updated as new data become available.  The update may be made on the fly, at a set interval, or according to some other criteria. Paragraph Number [0328] teaches the consumer tracking and targeting facility enables comprehensive consumer and store models by relying on continuously updated information for up-to-date trend analysis of ethnicity and population. (See Paragraph Number [1206] which teaches that the updates can be 
As per claims 4, 11, and 18, the combination of Hunt and Ford teaches each of the limitations of claims 1, 8, and 15 respectively.
In addition, Hunt teaches:
further comprising: generating, using machine learning algorithms, a new insight related to the at least one insight (Paragraph Number [0437] teaches the analytic server 134 may receive, processes, and/or produce data in accordance with a program that is expressed functionally, a program that is expressed procedurally, a rule-based program, a state-based program, a heuristic, a machine-learning algorithm, and so on. Paragraph Number [1201] teaches the analytic platform may enable automated analytics.  Automated analytics may include on-demand business performance reporting, automated analytics and insight solutions, predictive planning and optimization solutions, or some other type of automated analytics. (See also Paragraph Number [1209]-[1224])).
updating the live board to include the new insight (Paragraph Number [0230] teaches the map of the interactions (input received/output released) may be part of the general design and must be shared and approved with the other areas of the analytic platform 100. Paragraph Number [0270] teaches the partitioned database may be updated as new data become available.  The update may be made on the fly, at a set interval, or according to some other criteria. Paragraph Number [0328] teaches the consumer tracking and targeting facility enables comprehensive consumer and store models by relying on continuously updated information for up-to-date trend analysis of ethnicity and population. (See Paragraph Number [1206] which teaches that the updates can be 
As per claims 5, 12, and 19, the combination of Hunt and Ford teaches each of the limitations of claims 1, 8, and 15 respectively.
In addition, Hunt teaches:
further comprising: generating, using the market research computing device, a graph (Paragraph Number [0297] teaches a user may select attributes, determine views, or determine queries using graphical or visualization tools. Dimensions may similarly be presented graphically, so that users can select dimensions by interacting with shapes, graphs, charts, maps, or the like in order to select dimensions. Paragraph Number [0601] teaches the analytic platform 100 may include a plurality of data visualization, data alert, analytic output-to-text, and other techniques for visualizing and reporting analytic results.  These techniques may be associated with a user interface 182. The analytic platform 100 may enable tree graph visualizations, forest graph visualizations, and related techniques).
the graph including a plurality of insights and connections between the plurality of insights (Paragraph Number [0122] teaches the analytic platform 100 may provide innovative solutions to application partners, including on-demand pricing insights, emerging category insights, product launch management, loyalty insights, daily data out-of-stock insights, assortment planning, on-demand audit groups, neighborhood insights, shopper insights, health and wellness insights, consumer tracking and targeting, and the like (See also Paragraph Numbers [1455] and [1457])).
displaying the generated graph to the plurality of users (Paragraph Number [0230] teaches the map of the interactions (input received/output released) may be part of 
As per claims 6, 13, and 20, the combination of Hunt and Ford teaches each of the limitations of claims 1 and 5, 8 and 12, and 15 respectively.
In addition, Hunt teaches:
wherein generating a graph comprises generating a graph using machine learning algorithms (Paragraph Number [0437] teaches the analytic server 134 may receive, processes, and/or produce data in accordance with a program that is expressed functionally, a program that is expressed procedurally, a rule-based program, a state-based program, a heuristic, a machine-learning algorithm, and so on. Paragraph Number [1201] teaches the analytic platform may enable automated analytics.  Automated analytics may include on-demand business performance reporting, automated analytics and insight solutions, predictive planning and optimization solutions, or some other type of automated analytics. (See also Paragraph Number [1209]-[1224])).
As per claims 7 and 14, the combination of Hunt and Ford teaches each of the limitations of claims 1 and 5, and 8 and 12 respectively.

further comprising generating and displaying a user dashboard page for one user of the plurality of users (Paragraph Number [0230] teaches the map of the interactions (input received/output released) may be part of the general design and must be shared and approved with the other areas of the analytic platform 100. Paragraph Number [0270] teaches the partitioned database may be updated as new data become available.  The update may be made on the fly, at a set interval, or according to some other criteria. Paragraph Number [0328] teaches the consumer tracking and targeting facility enables comprehensive consumer and store models by relying on continuously updated information for up-to-date trend analysis of ethnicity and population.  Paragraph Number [1455] teaches business reporting dashboards and reports may exist for a wide variety of users, such as based on user level of experience, user type, and the like. (See Paragraph Number [1206] which teaches that the updates can be displayed as reports on dashboards with summary views). (See also Paragraph Number [0322])).
the user dashboard page including the generated graph (Paragraph Number [0297] teaches a user may select attributes, determine views, or determine queries using graphical or visualization tools. Dimensions may similarly be presented graphically, so that users can select dimensions by interacting with shapes, graphs, charts, maps, or the like in order to select dimensions. Paragraph Number [0601] teaches the analytic platform 100 may include a plurality of data visualization, data alert, analytic output-to-text, and other techniques for visualizing and reporting analytic results.  These techniques may be associated with a user interface 182. The analytic platform 100 may enable tree graph visualizations, forest graph visualizations, and related techniques)
a plurality of insights associated with the user (Paragraph Number [0122] teaches the analytic platform 100 may provide innovative solutions to application partners, including on-demand pricing insights, emerging category insights, product launch management, loyalty insights, daily data out-of-stock insights, assortment planning, on-demand audit groups, neighborhood insights, shopper insights, health and wellness insights, consumer tracking and targeting, and the like (See also Paragraph Numbers [1455] and [1457])).
a tag cloud including trending terms (Paragraph Number [0294] teaches once data is stored and attributes are identified, or tagged, a user may query the data, such as in relation to a desire to have a particular view of the data. Paragraph Number [0124] teaches the analytic platform 100 may include non-additive measures for custom product groupings, elimination of restatements to save significant time and effort, cross-category visibility to spot emerging trends, provide a total market picture for faster competitor analysis, provide granular data on demand to view detailed retail performance, provide attribute driven analysis for market insights, and the like).
and a live wall including recent collaboration updates associated with the user (Paragraph Number [0230] teaches the map of the interactions (input received/output released) may be part of the general design and must be shared and approved with the other areas of the analytic platform 100. Paragraph Number [0270] teaches the partitioned database may be updated as new data become available.  The update may be made on the fly, at a set interval, or according to some other criteria. Paragraph Number [0328] teaches the consumer tracking and targeting facility enables comprehensive consumer and store models by relying on continuously updated information for up-to-

Response to Argument
Applicants arguments filed 12/21/2020 have been fully considered but they are not fully persuasive.
Applicant argues that the claims are not directed to an abstract idea similar to an abstract idea recognized by the courts and should be eligible under steps 2A and 2B of the Alice analysis. (See Applicant’s Remarks, 12/21/2020, pgs. 7-10). Examiner notes that the claims are now directed towards the synchronous display of information on multiple devices as information is being fed into the system through another interface. As such, Examiner agrees that the claims are eligible in that they improve existing technologies and are not directed towards abstract concepts.
Applicant argues that the previously cited references do not teach the amended claim limitations recited in the independent claims. (See Applicant’s Remarks, 12/21/2020, pgs. 10-12). Examiner notes that these arguments are moot in light of the new citations from the Ford reference. Examiner notes that these new citations and references have been applied in response to Applicant’s new independent claims. In response to Applicant’s assertions, Examiner directs Applicant to review these citations which are presented above in the new 35 USC 103 rejection.


Conclusion
Applicant’s amendments to the claims necessitated the new grounds of rejection presented above. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/M. H. D./
Examiner, Art Unit 3624


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624